Citation Nr: 0406350	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  99-08 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a July 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted entitlement to service 
connection for PTSD, evaluated as 10 percent disabling, 
effective from December 29, 1997.  The veteran appealed the 
assigned disability rating, and in a May 1999 rating 
decision, the RO granted a 30 percent rating for service-
connected PTSD.  In a May 2001 decision, the Board denied 
entitlement to an evaluation in excess of 30 percent for 
service-connected PTSD.  In March 2002, the Unites States 
Court of Appeals for Veterans Claims (Court) vacated the May 
2001 Board decision and remanded the matter to the Board for 
further appellate consideration.  In an October 2002 
decision, the Board assigned a 50 percent rating for the 
veteran's service-connected PTSD.  That decision was 
effectuated by the RO in a November 2002 rating decision.  In 
July 2003, the Court vacated that part of the October 2002 
Board decision that denied entitlement to an evaluation in 
excess of 50 percent for service-connected PTSD.  This matter 
has now been returned to the Board.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.  



REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)) was signed into law by the President.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The VCAA also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  See VCAA, § 7(a), 114 Stat. At 2099-2100.  
In the instant action, the appellant's claim was filed prior 
to the date of enactment and is not yet final; therefore, the 
VCAA is applicable.

A review of the record reflects that the appellant has not 
been notified by the RO of the notice and duty to assist 
provisions in the VCAA as they pertain to the issue of 
entitlement to an evaluation in excess of 50 percent for 
service-connected PTSD.  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  Additionally, the record reflects 
that the veteran was last afforded a VA examination of his 
service-connected PTSD in December 2000.  In view of the fact 
that it has been over three years since the most recent 
examination, the Board believes that a current VA examination 
is necessary to allow for equitable review of the veteran's 
increased rating claim.  

Furthermore, in regard to the issue of entitlement to TDIU 
benefits, the record reflects that the RO denied entitlement 
to TDIU benefits in a November 2002 rating decision.  In 
April 2003, the veteran filed a notice of disagreement as the 
denial of that issue.  The RO has not yet issued a statement 
of the case as to the issue of entitlement to TDIU benefits.  
Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a statement of the case.  See 
Manlicon v. West, 12 Vet. App. 238 (1999) (The notice of 
disagreement initiated review by the Board of the RO's denial 
of the claim and bestowed jurisdiction on the Court; the 
Board should have remanded the issue to the RO for the 
issuance of a statement of the case).



Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and any 
other applicable legal precedent are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his PTSD 
since March 2000.  After securing the 
necessary release, the RO should obtain 
these records and associate them with the 
claims file.

3.  The veteran should be afforded a VA 
examination with an appropriate 
specialist to determine the current 
severity of his service-connected PTSD.  
The veteran's claims folder should be 
made available to the examiner prior to 
the examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to identify all 
current symptomatology associated with 
the veteran's service-connected PTSD.  

4.  The issue of entitlement to TDIU 
benefits is remanded to the RO for the 
issuance of a statement of the case.  
Should a timely substantive appeal be 
received concerning this issue, all 
appropriate steps should be taken to 
prepare the case for appellate review.  

5.  After any necessary notice and 
development has been completed, the RO 
should again review the record.  If any 
benefit sought on appeal for which a 
notice of disagreement has been filed 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




